Citation Nr: 0516340	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In June 2003, the veteran 
requested a travel board hearing.  In November 2003, the 
veteran withdrew his hearing request.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's hypertension is not of service origin.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, and a statement of the case 
dated May 2003.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding this claim, and 
the evidence which has been received in this regard.  The 
appellant was also notified of the VCAA and what evidence VA 
would obtain in a letter dated September 2001.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The veteran received VA examinations during the course of 
this appeal.  All available records have been obtained and 
associated with the claims folder.  The Board notes that the 
veteran was not specifically informed to furnish copies of 
any evidence pertinent to his claims in his possession as 
required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The October 1966 enlistment examination indicates that the 
veteran's blood pressure was 120/80.  All pertinent systems 
were clinically evaluated as normal.  A January 1968 
examination indicates that the veteran's blood pressure was 
108/74.  All pertinent systems were clinically evaluated as 
normal.  The November 1968 separation examination indicates 
that the veteran's blood pressure was 136/74.  All pertinent 
systems were clinically evaluated as normal.

Private medical records from 1958 to 1999 show blood pressure 
readings of 145/110, 138/92, and 132/90 in March 1985; 148/92 
and 140/92 in March 1986; 130/95 in November 1986; 140/85 in 
March 1988; 140/100 in June 1995; and 130/90 in July 1999.  

The October 2001 VA examination indicates that the veteran 
reported a history of hypertension for many years, at least 
25 years.  He was on Lopressor.  He had no headaches, no 
nosebleeds, and no cardiac problems.  He complained of 
anxiety.  
On examination, the veteran's pulse was 60 per minute, blood 
pressure was 150/90 sitting, 140/90 standing, and 150/90 
recumbent.  On examination of the heart, there was PMI in the 
left fifth space, and S1 and S2 were present.  There was no 
murmur and no gallop.  The lungs were clear for auscultation 
and percussion.  There was no edema in the extremities, and 
peripheral pulses were good.  Urinalysis was normal.  
Complete blood count was normal.  Serum chemistry showed 
triglyceride of 339, which was high.  Calcium was 11.3, which 
was high.  Chest X-ray was normal.  The diagnosis was 
hypertension.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection may be granted for any disease or 
disability that is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 
3.303(d).

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof have been 
noted during service (or an applicable post-service 
presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical education, 
training or experience, such as matters relating to a 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Hypertension is defined as persistently high arterial blood 
pressure.  Hypertension has been defined as a systolic blood 
pressure above 140 millimeters of mercury (mmHg), or a 
diastolic blood pressure above 90 mmHg.  Stedman's Medical 
Dictionary 855 (27th ed. 2000).

The veteran's service medical records indicate that the 
veteran's blood pressure was within normal limits at entry 
into service, during service, and at separation from service.  
The veteran's separation examination shows normal blood 
pressure and no pertinent abnormality.    

There is no medical evidence on file that relates the 
veteran's current hypertension to the veteran's period of 
active duty.  The earliest evidence documenting hypertension 
are private treatment records showing treatment for 
hypertension in March 1985, approximately 17 years after 
service discharge.  

In summary, there were no diagnoses or treatment for 
hypertension in service, and there is a lack of evidence of 
treatment over the years since service.  Likewise, there is 
no evidence of a diagnosis of hypertension within one year of 
service that would trigger the presumption that either 
condition was incurred in service.  Without evidence of a 
chronic disability in service or within one year thereafter, 
and no competent medical evidence linking his current 
disability to his service, service connection is not 
warranted for the veteran's hypertension.

Accordingly, the Board finds that service connection for this 
disorder is not warranted.  The evidence is not equipoise as 
to warrant the application of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102 (2004). 


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran served in Vietnam as a Military Policeman from 
March 1968 to November 1968.  The October 2001 VA examination 
indicates that the veteran had major depression and an 
anxiety disorder, with a GAF of 35.  A November 2001 Vet 
Center psychological evaluation indicates that the veteran 
reported various stressors, including being in country during 
the Tet Offensive and engaging in heavy firefights, 
witnessing the death of many Americans and recovering their 
bodies, being ambushed on patrol and receiving sniper fire 
daily, witnessing a Vietnamese woman being hung by her 
husband and having to cut her body down, helping unload a 
Vietnamese woman with a bullet wound in the head from a 
helicopter, witnessing a Vietnamese police officer execute a 
Viet Cong by shooting him in the head, and escorting a 
prisoner from Long Binh to Okinawa and taking rocket and 
mortar fire.  While a portion of the stressors are 
unverifiable without additional information, the Board finds 
that one of the veteran's stressors is verifiable.  The 
veteran indicated that he came under enemy fire during the 
Tet Offensive shortly after arriving in country.  His 
personnel records reflect that under campaigns the Tet 
Counter Offensive was listed.  

The Board notes that in November 2002 the RO requested 
specific information from the veteran regarding his reported 
stressors.  However, the veteran did not respond. 


In light of the evidence, the Board is of the opinion that 
further development is warranted.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should again ask the veteran to 
furnish additional information regarding 
his reported stressors, to include the 
incidents when he came under enemy fire.  
He should provide a description of the 
stressors, location, the approximate 
month, and his unit.  He should be 
informed that this information is 
necessary in order to verify his 
stressors.  

2.  Thereafter, the RO should prepare a 
summary of all of the claimed stressors 
reported by the veteran, which may be 
verifiable, to include any additional 
information furnished by the veteran, 
which should be sent to United States 
Armed Service Center for Unit Records 
Research (USASCURR).  The USASCRUR should 
be requested to provide any information 
available which might corroborate the 
veteran's stressors and identify any other 
sources, which may have pertinent 
information.  The veteran's stressor, 
which may be verifiable up to this point 
is coming under enemy fire during the Tet 
Counter Offensive, apparently some time 
between March to May 1968, while serving 
in the 218th M.P. Co.

3.  If a stressor is verified by the RO, 
the veteran should be accorded a VA 
examination by a psychiatrist to determine 
the nature and severity of his PTSD.  The 
veteran's claims folder is to be made 
available to the examiner for review prior 
to the examination.  All necessary tests 
should be conducted.  The examiner is to 
be informed that only a stressor verified 
by the RO or the Board may be used as a 
basis for a diagnosis of post-traumatic 
stress disorder.  If a stressor has been 
verified and the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor(s) found to be 
established by the record were sufficient 
to produce post-traumatic stress disorder; 
and whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


